Citation Nr: 0714841	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-34 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1975 to June 1978, 
and from December 1978 to December 1982. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2007, a transcript 
of which is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellantwhen further action is required.


REMAND

Service connection for PTSD generally requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App 128 (1997).

The veteran has never contended that she engaged in combat 
with the enemy as defined within 38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2006).  As a result, as a matter of law, a 
medical provider cannot provide supporting evidence that a 
claimed in-service stressor event actually occurred based 
merely upon post-service medical examination.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  In addition, the 
veteran's own testimony, standing alone, will not be 
sufficient to establish a non-combat stressor.  Id.  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).

The veteran contends that her in-service stressor was a 
personal assault, more specifically, an attack on her by 
several individuals, involving rape, as addressed briefly 
below.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that the holdings in Moreau, supra, to the effect 
that more than mere medical nexus evidence is required to 
fulfill the requirement for "credible supporting evidence" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to personal assault cases, the Court pointed out 
in Patton that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Patton, supra, citing VA 
Adjudication Procedure Manual M21-1, Part III, 5.14c (8)) 
(later redesignated as Part VI, 11.38b(2), and now 
rescinded).  The Court also held that those provisions of 
Manual M21-1, which provided special evidentiary procedures 
for PTSD claims based on personal assault, were substantive 
rules that were the equivalent of VA regulations.  See YR v. 
West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997). 

The Board notes that the above cited manual provisions have 
been rescinded.  The current version of 38 C.F.R. § 3.304(f) 
essentially serves to codify the previously existing 
provisions of VA Adjudication Procedure Manual M21-1, and 
that new manual provisions provide guidance in developing 
PTSD claims based upon personal assault.  See VA Adjudication 
Manual (Manual Rewrite), M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D, Para. 17.

The regulation at 38 C.F.R. § 3.304(f)(3) provides: 

If a PTSD claim is based on in-service personal 
assault, evidence from sources other than the 
veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples 
of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that 
may be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of a 
stressor include, but are not limited to: request for 
transfer to another military duty assignment; 
deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety 
without identifiable cause; or unexplained economic 
or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault 
without first advising the claimant that evidence 
from sources other than the veteran's service records 
or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it 
indicates that a personal assault occurred.

The RO, by a VCAA letter in April 2002, provided notice to 
the veteran of evidentiary requirements relating to personal 
assault PTSD claims, as mandated by the VCAA.  Veterans 
Claims Assistance Act of 2000 (VCAA), as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159, 3.326(a) (2006).  The 
veteran's testimony informing of possible corroboration of 
the alleged stressor by fellow service members requires 
additional evidentiary development of the veteran's claim, in 
accordance with these special development rules for claims 
based on alleged personal assault. 

As she described it during a PTSD examination in July 2002, 
the claimed in-service stressor consisted of her being gang-
raped by a number of soldiers, at least some of whom who were 
under her command, while she was returning to military 
facilities from a venue where she had consumed some quantity 
of alcohol, rendering her in a compromised state.  She 
contends that the rape occurred while she was stationed in 
Hanover, Germany, and that she did not report the incident to 
anyone, but rather only told her husband at the time, a 
civilian who was then living in the United States.  

The veteran provided a somewhat different version of the 
event at her hearing before the undersigned, when she 
contended that she was struck in the back of the head and 
then gang-raped, and that she did not know her assailants.  
She further testified that, while she did not know the 
identities of her assailants, she was fearful that in the 
remote and isolated base where they were stationed, fellow 
soldiers who may have been involved would likely have killed 
her if she reported the incident.  

At the hearing, she also testified that a fellow soldier in 
her squad, whom she names on pages 15 and 16 of the hearing 
transcript, knew of the rape, and that he sheltered her after 
the rape.  Also at the hearing, the veteran named a second 
fellow soldier, a sergeant,  who "knew something was wrong 
so he pulled me out of the tent I was sleeping in and he had 
me become his driver so he could keep an eye on me, I 
guess."  (Hearing transcript, at 9)  Thus, this sergeant may 
be a second soldier who had knowledge of the alleged rape, 
perhaps learning of it through secondary sources.  

The veteran has repeatedly contended that her 201 (personnel) 
file is incomplete, and that missing personnel records from 
Fort Carson, her last place of stationing in service, would 
have reflected performance difficulties, which she contends 
were reflective of a change in her behavior following the 
assault.  Specifically, she contends that she received an 
Article 15 (non-judicial punishment) while stationed at Fort 
Carson which is not reflected in her 201 file.  One Article 
15 that she received which is documented in the claims file 
was dated in December 1976, years prior to the alleged 
personal assault.  The veteran has not denied the prior 
Article 15, but nonetheless contends that a subsequent 
Article 15 would be reflective of an impact from the claimed 
stressor.  Upon remand, a further attempt should be made to 
obtain any additional personnel records, including records of 
disciplinary actions, and any evaluations, reports, or 
actions taken related to her final stationing at Fort Carson 
or related to her discharge from service.  

At past mental health examinations, the veteran recounted a 
life history with many acute traumatic episodes as well as 
intervals of traumatizing circumstances, including long 
periods of physical and sexual assault or abuse, both as a 
child and prior to and subsequent to service.  Also after 
service, she was convicted of murdering a toddler, based on 
her pleading guilty to that charge.  She served prison time 
for that crime.  She described that event as being in part 
accidental, though she conceded, upon psychiatric 
examination, that she had improperly directed anger at that 
child.  That post-service action, as well as many psychiatric 
findings of record, may reflect mental disturbance not 
commonly seen among PTSD claimants.  Medical records within 
the claims folders document multiple psychiatric diagnoses 
other than PTSD, including bipolar disorder, bipolar 
affective disorder, dissociative disorder, anxiety disorder, 
personality disorder, and polysubstance abuse.  (The veteran 
previously submitted a claim for service connection for 
bipolar disorder, but that claim was denied and is not on 
appeal to the Board. ) 

In addition, while some medical examiners have attributed 
current PTSD at least in part to the veteran's alleged in-
service rape, others have not diagnosed PTSD, or have noted 
many other PTSD stressors in her history.  Thus, if a further 
PTSD examination is required upon remand, other psychiatric 
disorders, as well as PTSD due to non-service stressors, will 
need to be distinguished from PSTD due to any corroborated 
in-service stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the veteran 
provide any statements in support of her 
alleged PTSD stressor, both from any 
individuals whom she has previously 
identified, including in testimony at her 
hearing before the undersigned, and from 
any other individuals who may corroborate 
the alleged stressor incident or the 
veteran's contemporaneous reporting of or 
reaction to that incident, or any other 
in-service stressor incidents, or any 
other corroborating evidence.  

a.  The veteran should be asked to 
provide the name, rank, unit, and any 
other pertinent identifiers she may 
know concerning the fellow soldier in 
her squad as named on pages 15 and 16 
of the hearing transcript, and the 
sergeant as named on page 9 of the 
hearing transcript.  She should state 
what knowledge each of these 
individuals had of the stressor 
incident, and how and when they came 
by that knowledge. 

b.  All records and responses 
received should be associated with 
the claims folder, and any indicated 
development should be undertaken, to 
include requesting corroborating 
statements from named fellow soldiers 
or other identified witnesses if 
feasible, asking them to provide any 
knowledge or information they may 
have concerning any stressful 
event(s) experienced by the veteran, 
and how they came by that knowledge.  
The RO should follow appropriate 
procedures when making these requests 
or queries, including obtaining 
authorization from the veteran, as 
appropriate, to protect her privacy 
and that of her records.

2.  The RO should also seek, from any 
indicated sources, any additional service 
personnel records, or any additional "201 
file" not reflected in the service 
personnel record contained within the 
claims folder.  This should include any 
additional information regarding military 
disciplinary actions or criminal charges 
against the veteran in service, as well as 
any available similar service files of the 
veteran not yet obtained.  This should 
include a search for any service personnel 
records from the period of her stationing 
at Fort Carson, records of disciplinary 
actions including any Article 15's issued 
while stationed at Fort Carson and records 
of any associated investigations 
conducted, as well as any records of 
evaluations, reports, or actions taken as 
associated with her discharge from service 
in December 1982.  All requests made, and 
all records and responses obtained should 
be associated with the claims folder.  

3.  After completion of the foregoing, the 
RO must make a finding as to any 
independently verified in-service 
stressors, including any alleged personal 
assault stressors for which any 
corroboration, including any types of 
corroboration deemed potentially 
acceptable pursuant to 38 C.F.R. § 
3.304(f)(3), has been obtained.  

4.  After completion of all of the above 
instructions, if the RO determines that a 
corroborated in-service stressor is 
present, a VA psychiatric examination for 
compensation purposes should be afforded 
the veteran, to address whether a 
diagnosis of PTSD, due to verified in-
service stressor(s) or otherwise 
corroborated in-service personal assault 
stressor(s), may be made.  All necessary 
tests should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  In addressing the questions 
below, the examiner's opinion must be 
informed by a review of the veteran's 
psychiatric history and findings as 
documented upon prior psychiatric 
examinations, including the VA PTSD 
examination conducted in July 2002.  Any 
necessary, non-invasive tests should be 
conducted.  The examiner should then 
address the following:  

a. What are the veteran's current 
psychiatric disorders?

b. If an in-service stressor has 
been independently verified or a 
personal assault stressor has been 
otherwise corroborated, and PTSD is 
present, then is it at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that 
PTSD is due to an independently 
verified in-service stressor or an 
otherwise corroborated in-service 
personal assault stressor?  

c.  A rationale should be provided for 
all opinions given, and the factors 
upon which each medical opinion is 
based must be set forth in the report.

d.  If the examiner cannot answer any 
of the questions posed without 
resorting to unsupported speculation, 
the examiner should so state.

5.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

6.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If any of the 
benefit by the remanded claim is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

